FINAL OFFICE ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the new limitation of “within the bonding layer between the ceramic member and the Cu member, a Cu-Sn layer is formed in the vicinity of a bonding surface of the ceramic member, and a Ti-containing layer containing Ti is formed on the Cu member side of the Cu-Sn layer,” is unclear because of multiple reasons.  First, the claim previously describes the composition of the bonding layer in paragraph 4 of the claim: “wherein in a bonding layer formed between the ceramic member and the Cu member, an area ratio of Cu3P phase in a region…”; and thus, it is unclear if the new limitations in paragraph 5 are further limiting the bonding layer, as described in paragraph 4, or providing an alternative composition of the bonding layer.  Second, the limitation of “a Cu-Sn layer is formed in the vicinity of bonding surface of the ceramic member,” is unclear because the term “vicinity” is vague and ambiguous.  What does it mean to be formed “in the vicinity of bonding surface of the ceramic member”?  
Also in claim 1, the new limitation of “the Cu3P phase is dispersed in the Cu-Sn layer,” is unclear because the claim previously states that the “Cu3P phase is in a region extending by up to 50 µm toward the Cu member.”  Thus, it is unclear if the “region extending by up to 50 µm toward the Cu member,” is the same or different from the region wherein “the Cu3P phase is dispersed in the Cu-Sn layer”?  Therefore, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claims 2-5 depend from claim 1, and thus, are also rejected for the same issues.

Response to Arguments
Applicant’s arguments filed August 17, 2021, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ABUL KALAM/Primary Examiner, Art Unit 2829